—Appeal by the defendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered June 10, 1997, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Since the defendant moved to withdraw his plea and vacate the judgment on the ground that his plea was not voluntary, he preserved the issue of the sufficiency of the plea allocution for appellate review (see, CPL 470.05 [2]; People v Pellegrino, 60 NY2d 636). However, the plea and waiver of appeal were knowingly, voluntarily, and intelligently made (see, People v Seaberg, 74 NY2d 1; People v Harris, 61 NY2d 9).
The defendant’s waiver of his right to appeal precludes review of his contention that he was denied the effective assistance of counsel except to the extent that this affected the voluntariness of his plea (see, People v Wood, 207 AD2d 1001; People v Ellett, 245 AD2d 952; People v Conyers, 227 AD2d 793; see also, People v Hidalgo, 91 NY2d 733). We find that the plea was knowingly, voluntarily, and intelligently made.
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Sullivan, J. P., Luciano, H. Miller and Feuerstein, JJ., concur.